DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 06/17/2022 are acknowledged and have been fully considered. Claims 1-4, 6, 9 and 10 have been amended; claims 11-13 have been added; no claims have been canceled or withdrawn. Claims 1-13 are now pending and under consideration.
The previous objections to claims 1, 6 and 9 have been withdrawn, in light of the amendments to the claims.
The previous rejection of claim 10 under 35 U.S.C. 112(a) has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 1-10 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1, 2, 4 and 9.

Applicant's arguments on pages 7-8 of the remarks with regard to the rejections of claims 1-10 under 35 U.S.C. 101 have been fully considered, but they are not persuasive. 
First, Applicant asserts on page 7 of the remarks that claims 1 and 10 now “relate to statutory subject matter rather than a mere abstract idea” because:

    PNG
    media_image1.png
    216
    627
    media_image1.png
    Greyscale

The examiner respectfully disagrees. Claim 1, as amended, now recites a method including: “determining a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property; determining a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption; calculating a correction value based on the determined fuel material property; and determining a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value,” where the method is “performed by a control unit, for determining a fuel consumption of a fuel of a vehicle.” Claim 10, as amended, now recites a “control unit” that is “configured to” carry out the following functions: “determine a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property,” “determine a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption,” “calculate a correction value based on the determined fuel material property,” and “determine a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value.”
In claim 1, each of the process steps “determining a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property,” “determining a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption,” “calculating a correction value based on the determined fuel material property,” and “determining a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value” falls within the “mental process” group of abstract ideas, because each of the recited “determining…” or “calculating…” process steps can be performed by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited “determining…” or “calculating…” process steps, and the use of such physical aid does not negate the mental nature of the limitations. Likewise, in claim 10, each of the control unit’s functional limitations “determine a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property,” “determine a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption,” “calculate a correction value based on the determined fuel material property,” and “determine a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value” falls within the “mental process” group of abstract ideas, because each of the recited “determine…” or “calculate…” functional limitations can be performed by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited “determining…” or “calculating…” process steps, and the use of such physical aid does not negate the mental nature of the limitations. 
This judicial exception is not integrated into a practical application because, for example, the claims as a whole do not integrate the abstract idea into a practical application, and because, for example, the claims do not include additional elements that integrate the abstract idea into a practical application. Besides the abstract idea, the claims are merely directed to the technological environment or field of use for which the abstract idea is to be carried out. E.g., see: MPEP 2106.04(d). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned preamble recitation of a “control unit” merely implement the abstract ideas on (or using) a physical machine that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the PTO-892 Notice of References Cited form mailed 03/28/2022, such as U.S. Patent Application Publication No. 2008/0223453 to Carr et al., which indicate that use of a control unit was conventionally known at the time the invention was made. Simply implementing abstract idea(s) on a physical machine (e.g., a computer or controller) is not a patentable application of that/those abstract idea(s) (e.g., see: MPEP 2106.04(a)(2)_III & 2106.04(d)), and neither claim 1 nor claim 10 improves the function of a computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. While the structural elements recited by claims 1 and 10 provide some limitation to use of the claimed abstract ideas, the structural elements recited by claims 1 and 10 merely confine the judicial exception to a particular technological environment and thus fail to add an inventive concept to the claims (e.g., see: MPEP 2106.06(h)). Also, no particular transformation of an article via the abstract idea(s) is present in claims 1 and 10 (e.g., see: MPEP 2106.05(c)).
Therefore, the previous rejections of claims 1 and 10 under 35 U.S.C. 101 have been maintained and updated in order to sufficiently address the amendments to the claims. 
Next, Applicant asserts on pages 7-8 of the remarks that claim 3 neither the generic “fuel sensor” nor the generic “other vehicle sensor” of claim 3 “merely defines insignificant extra-solution activity (data gathering) that is mere routine, conventional activity” because sensors are “actual physical structures” for data gathering by the newly-recited “control unit” of claim 1.
The examiner respectfully disagrees. Claim 3 merely further recites use of either of a generic “fuel sensor” or a generic “other vehicle sensor” in association with method of claim 1, thereby merely introducing use of generic sensor structure amounting to insignificant extra-solution activity recited at a high level of generality for the purpose of data gathering for use of the recited judicial exception. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the non-final Office Action, the examiner took Official Notice (e.g., see: MPEP 2144.03) that each of the generic “fuel sensor” and a generic “other vehicle sensor,” as claimed in the alternative by claim 3, merely define insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity. Applicant’s remarks did not adequately traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action. Instead, Applicant’s remarks merely asserted that the generic sensors are “actual physical structures” for data gathering by the newly-recited “control unit” of claim 1. Thus, the common knowledge or well-known in the art statements are taken to be admitted prior art because Applicant failed to traverse the examiner’s assertions of Official Notice (e.g., see: MPEP 2144.03_C). Also, claim 3 is directed to a method and not an apparatus.

Applicant's arguments on pages 8-11 of the remarks with regard to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0223453 to Carr et al. have been fully considered, but they are not persuasive.
First, Applicant asserts on page 8 of the remarks with regard to the method of claim 1 that:

    PNG
    media_image2.png
    109
    635
    media_image2.png
    Greyscale

The examiner respectfully disagrees. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., no changing of fuel properties of the fuel throughout the process) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Like in the method of claim 1, the method of Carr is directed to determination of a new fuel density value (or a new alcohol percent value) (e.g., “corresponding fuel material property” and “determined fuel material property”), via an engine control module 30, based on the fuel of the method being an alcohol/gasoline blend after previously/originally being gasoline. The fuel does not necessarily change during the process in Carr. Instead, for example, an original accumulated fuel consumed value (e.g., “basic fuel consumption”) is determined, via the engine control module 30, based on a mass of fuel delivered to fuel injectors 16 (e.g., “consumption-dependent variable”) and an original fuel density (or an original alcohol percent value) (e.g., “standard value of a fuel material property”) when the fuel was gasoline, such that it is understood that in some interpretations the fuel changed from gasoline to the alcohol/gasoline blend prior to the performing of the process of Carr. Regardless, claim 1 does not make any such requirements about whether the fuel changes or, if so, when the fuel changes, and it is unmistakable that Applicant’s disclosure is directed to evaluation of a changed fuel by virtue of the calculation (and use) of a correction based on the determined fuel material property. Respectfully, it is unclear why Applicant believes that the fuel (and the fuel material property thereof) never changes in the context of the method of claim 1, and it is unclear exactly where and exactly how Applicant’s originally-filed disclosure discloses correction based on a determined fuel material property of an unchanged fuel, especially in view of the fuel change via refueling expressly disclosed by:

    PNG
    media_image3.png
    198
    695
    media_image3.png
    Greyscale

Applicant also asserts on pages 9-11 that the original density value of gasoline in Carr is not a standard value of a fuel material property. The examiner respectfully disagrees. The density value of gasoline is unmistakably a standard value. 
Applicant also asserts on pages 9-11 that Carr fails to teach “determining a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value” because the new fuel (the alcohol/gasoline blend) is different from the original fuel (gasoline). The examiner respectfully disagrees. In Carr, an updated accumulated fuel consumed value (e.g., “corrected fuel consumption”) is determined, via the engine control module 30, based on the original accumulated fuel consumed value and the alcohol compensated volume of fuel consumed, where the alcohol compensated volume of fuel consumed (e.g., “correction value”) is calculated, via the engine control module 30, based on the determined new fuel density value (or the determined new alcohol percent value). No difference exists between the broad claim language of the method of claim 1 and the method taught by Carr. Again, the fuel does not necessarily change during the process in Carr nor does claim 1 exclude fuel type changes.
Therefore, the previous rejection of claim 1 under 35 U.S.C. 102(a)(1) has been maintained and updated in order to sufficiently address the amendments to the claim. 

Applicant's arguments on pages 11-13 of the remarks with regard to the rejection of claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by Carr have been fully considered, but they are not persuasive.
Specifically, Applicant asserts on page 12 of the remarks with respect to the amended claim phrase “wherein, to calculate the correction value, a difference between the determined fuel material property and the standard value of the fuel material property corresponding thereto is calculated to determine a deviation of the determined fuel material property from the standard value of the fuel material property” that Carr is directed to a difference between old and new density values that is not calculated and that:

    PNG
    media_image4.png
    250
    641
    media_image4.png
    Greyscale

The examiner respectfully disagrees. ¶ 00041 of Applicant’s originally-filed specification states that:

    PNG
    media_image5.png
    167
    694
    media_image5.png
    Greyscale

No part of this disclosure, nor any other part of Applicant’s specification or drawings, is directed to a calculation of a difference, nor is there any indication of the “control unit” performing a calculation of a difference. Respectfully, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure contains sufficient written description support this amended claim phrase. As best understood by the examiner, Applicant’s originally-filed specification merely indicates that the (new/preceding) determined fuel material property and the (old/original) standard value of the fuel material property are different from one another and that the determination of the correction value is based on said difference, and Applicant’s originally-filed drawings do not show the recited calculation of claim 2. Therefore, it appears that the amendments improperly introduce “new matter” to claim 2, such that the claim now fails to comply with the written description requirement.
Also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I). No part of the claim phrase “wherein, to calculate the correction value, a difference between the determined fuel material property and the standard value of the fuel material property corresponding thereto is calculated to determine a deviation of the determined fuel material property from the standard value of the fuel material property” appears to necessarily require additional process step(s) to be performed by the claimed method or further define any previously introduced process step(s) of the claimed method, such that the claim phrase “wherein, to calculate the correction value, a difference between the determined fuel material property and the standard value of the fuel material property corresponding thereto is calculated to determine a deviation of the determined fuel material property from the standard value of the fuel material property” does not appear to necessarily further limit the claimed method and does not appear to be germane to patentability of the claimed method. 
Nevertheless, Carr teaches, for example, in the second interpretation, that the alcohol compensated volume of fuel consumed is calculated, via the engine control module 30, based on the determined new alcohol percent value, which corresponds to the fuel being the alcohol/gasoline blend, being different from the preceding original alcohol percent value, which corresponds to the fuel being gasoline, with the determined new alcohol percent value being a result of an estimation and being different from the preceding original alcohol percent value by a difference that amounts to a deviation of the determined new alcohol percent value from the preceding original alcohol percent value (as depicted by at least Fig. 3 and as discussed by at least ¶ 0022-0023 & 0025-0026 of Carr).
Therefore, the previous rejection of claim 2 under 35 U.S.C. 102(a)(1) has been maintained and updated in order to sufficiently address the amendments to the claim, and a new ground of rejection of the claim under 35 U.S.C. 112(a) was necessitated by Applicant’s amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “control unit” in claims 1-13 and “On Board Fuel Consumption Monitoring System” in claims 11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2, as amended, now recites “wherein, to calculate the correction value, a difference between the determined fuel material property and the standard value of the fuel material property corresponding thereto is calculated to determine a deviation of the determined fuel material property from the standard value of the fuel material property” in lines 1-5; however, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure contains sufficient written description support this amended claim phrase. As best understood by the examiner, Applicant’s originally-filed specification merely indicates that the (new/preceding) determined fuel material property and the (old/original) standard value of the fuel material property are different from one another and that the determination of the correction value is based on said difference; however, there is no disclosure of a calculation of a difference nor is there any indication of any device (e.g., “control unit”) performing a calculation of a difference. Applicant’s originally-filed drawings do not show the recited calculation of claim 2. Therefore, it appears that the amendments improperly introduce “new matter” to claim 2, such that the claim now fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, as amended, now recites “wherein the determination of the corresponding fuel material property is performed directly by a fuel sensor or is performed by at least one other vehicle sensor” in lines 1-3. Claim 3 is dependent from claim 1, and claim 1, as amended, now recites “A method, performed by a control unit, for determining a fuel consumption of a fuel of a vehicle, the method comprising: […] determining a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption” in lines 1-8. Specifically, claim 3 requires that the “determination of the corresponding fuel material property is performed directly by a fuel sensor or is performed by at least one other vehicle sensor” whereas claim 1 appears to differently require that the “determining [of] a corresponding fuel material property” is “performed by a control unit.” Therefore, it is unclear which of the “control unit” and the “fuel sensor or [the] at least one other vehicle sensor” actually determines the “corresponding fuel material property” in claim 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3, as amended, now recites “wherein the determination of the corresponding fuel material property is performed directly by a fuel sensor or is performed by at least one other vehicle sensor” in lines 1-3. Claim 3 is dependent from claim 1, and claim 1, as amended, now recites “A method, performed by a control unit, for determining a fuel consumption of a fuel of a vehicle, the method comprising: […] determining a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption” in lines 1-8. Specifically, claim 3 requires that the “determination of the corresponding fuel material property is performed directly by a fuel sensor or is performed by at least one other vehicle sensor” whereas claim 1 appears to differently require that the “determining [of] a corresponding fuel material property” is “performed by a control unit.” Therefore, it appears that claim 3 fails to include all the limitations of the claim upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, as amended, now recites a method including: “determining a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property; determining a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption; calculating a correction value based on the determined fuel material property; and determining a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value,” where the method is “performed by a control unit, for determining a fuel consumption of a fuel of a vehicle.” 
Claim 10, as amended, now recites a “control unit” that is “configured to” carry out the following functions: “determine a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property,” “determine a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption,” “calculate a correction value based on the determined fuel material property,” and “determine a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value.”
In claim 1, each of the process steps “determining a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property,” “determining a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption,” “calculating a correction value based on the determined fuel material property,” and “determining a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value” falls within the “mental process” group of abstract ideas, because each of the recited “determining…” or “calculating…” process steps can be performed by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited “determining…” or “calculating…” process steps, and the use of such physical aid does not negate the mental nature of the limitations. 
Likewise, in claim 10, each of the control unit’s functional limitations “determine a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property,” “determine a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption,” “calculate a correction value based on the determined fuel material property,” and “determine a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value” falls within the “mental process” group of abstract ideas, because each of the recited “determine…” or “calculate…” functional limitations can be performed by a human, including by a human using a physical aid (e.g., pen and paper, a slide rule, a calculator) to help them complete the recited “determining…” or “calculating…” process steps, and the use of such physical aid does not negate the mental nature of the limitations. 
This judicial exception is not integrated into a practical application because, for example, the claims as a whole do not integrate the abstract idea into a practical application, and because, for example, the claims do not include additional elements that integrate the abstract idea into a practical application. Besides the abstract idea, the claims are merely directed to the technological environment or field of use for which the abstract idea is to be carried out. E.g., see: MPEP 2106.04(d). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned preamble recitation of a “control unit” merely implement the abstract ideas on (or using) a physical machine that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the PTO-892 Notice of References Cited form mailed 03/28/2022, such as U.S. Patent Application Publication No. 2008/0223453 to Carr et al., which indicate that use of a control unit was conventionally known at the time the invention was made. Simply implementing abstract idea(s) on a physical machine (e.g., a computer or controller) is not a patentable application of that/those abstract idea(s) (e.g., see: MPEP 2106.04(a)(2)_III & 2106.04(d)), and neither claim 1 nor claim 10 improves the function of a computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. While the structural elements recited by claims 1 and 10 provide some limitation to use of the claimed abstract ideas, the structural elements recited by claims 1 and 10 merely confine the judicial exception to a particular technological environment and thus fail to add an inventive concept to the claims (e.g., see: MPEP 2106.06(h)). Also, no particular transformation of an article via the abstract idea(s) is present in claims 1 and 10 (e.g., see: MPEP 2106.05(c)).
Claims 2-9, 11 and 12 are dependent from claim 1, and claim 13 is dependent from claim 10, and claims 2-9 and 11-13 and merely further introduce additional “mental process” abstract idea(s) to the system and/or further define “mental process” abstract idea(s) introduced by a preceding claim without including additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 3 merely further recites use of either of a generic “fuel sensor” or a generic “other vehicle sensor” in association with method of claim 1, thereby merely introducing use of generic sensor structure amounting to insignificant extra-solution activity recited at a high level of generality for the purpose of data gathering for use of the recited judicial exception. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the examiner takes Official Notice (e.g., see: MPEP 2144.03) that each of the generic “fuel sensor” and a generic “other vehicle sensor,” as claimed in the alternative by claim 3, merely define insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity. Applicant’s remarks filed 06/17/2022 did not adequately traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action. Thus, the common knowledge or well-known in the art statements are taken to be admitted prior art because Applicant failed to traverse the examiner’s assertions of Official Notice (e.g., see: MPEP 2144.03_C).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0223453 to Carr et al. (hereinafter: “Carr”).
With respect to claim 1, Carr teaches a method, performed by a control unit (30), for determining a fuel consumption of a fuel of a vehicle, the method comprising: determining a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property [for example, in a first interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0014-0015 & 0019-0026, an original accumulated fuel consumed value (e.g., “basic fuel consumption”) is determined, via the engine control module 30, based on a mass of fuel delivered to fuel injectors 16 (e.g., “consumption-dependent variable”) and an original fuel density (e.g., “standard value of a fuel material property”) when the fuel is gasoline; alternatively, for example, in a second interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0014-0015 & 0019-0026, an original accumulated fuel consumed value (e.g., “basic fuel consumption”) is determined, via an engine control module 30, based on a mass of fuel delivered to fuel injectors 16 (e.g., “consumption-dependent variable”) and an original alcohol percent value (e.g., “standard value of a fuel material property”) when the fuel is gasoline]; determining a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption [for example, in the first interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0015, 0019-0021 & 0023-0024, a new fuel density value (e.g., “corresponding fuel material property” and “determined fuel material property”) is determined, via the engine control module 30, at times including when a new alcohol percent value has been received when the fuel is an alcohol/gasoline blend; alternatively, for example, in the second interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0015, 0019-0021 & 0023-0025, a new alcohol percent value (e.g., “corresponding fuel material property” and “determined fuel material property”) is determined via the engine control module 30 when the fuel is an alcohol/gasoline blend]; calculating a correction value based on the determined fuel material property [for example, in the first interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0022-0023 & 0025-0026, an alcohol compensated volume of fuel consumed (e.g., “correction value”) is calculated, via the engine control module 30, based on the determined new fuel density value; alternatively, for example, in the second interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0022-0023 & 0025-0026, an alcohol compensated volume of fuel consumed (e.g., “correction value”) is calculated, via the engine control module 30, based on the determined new alcohol percent value]; and determining a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value [for example, in each of the first interpretation and the second interpretation, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0022-0023 & 0026, an updated accumulated fuel consumed value (e.g., “corrected fuel consumption”) is determined, via the engine control module 30, based on the original accumulated fuel consumed value and the alcohol compensated volume of fuel consumed].

With respect to claim 2, Carr teaches the method according to claim 1, wherein, to calculate the correction value, a difference between the determined fuel material property and the standard value of the fuel material property corresponding thereto is calculated to determine a deviation of the determined fuel material property from the standard value of the fuel material property [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein, to calculate the correction value, a difference between the determined fuel material property and the standard value of the fuel material property corresponding thereto is calculated to determine a deviation of the determined fuel material property from the standard value of the fuel material property” appears to necessarily require additional process step(s) to be performed by the claimed method or further define any previously introduced process step(s) of the claimed method, such that the claim phrase “wherein, to calculate the correction value, a difference between the determined fuel material property and the standard value of the fuel material property corresponding thereto is calculated to determine a deviation of the determined fuel material property from the standard value of the fuel material property” does not appear to necessarily further limit the claimed method and does not appear to be germane to patentability of the claimed method; for example, in the second interpretation, as depicted by at least Fig. 3 and as discussed by at least ¶ 0022-0023 & 0025-0026, the alcohol compensated volume of fuel consumed is calculated, via the engine control module 30, based on the determined new alcohol percent value, which corresponds to the fuel being the alcohol/gasoline blend, being different from the preceding original alcohol percent value, which corresponds to the fuel being gasoline, with the determined new alcohol percent value being a result of an estimation and being different from the preceding original alcohol percent value by a difference that amounts to a deviation of the determined new alcohol percent value from the preceding original alcohol percent value].

With respect to claim 3, Carr teaches the method according to claim 1, wherein the determination of the corresponding fuel material property is performed directly by a fuel sensor or is performed by at least one other vehicle sensor (apparent from at least ¶ 0020-0021; because performed directly by a fuel sensor and performed by at least one other vehicle sensor are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 4, Carr teaches the method according to claim 1, wherein the determining of the corresponding fuel material property comprises: identifying a fuel type of the fuel used by the vehicle; and determining the corresponding fuel material property from a pre-stored list in a memory based on the identified fuel type (apparent from at least ¶ 0020-0021 & 0024-0025).

With respect to claim 6, Carr teaches the method according to claim 1, wherein the calculating of the correction value additionally comprises: identifying a location of the vehicle by a GPS sensor and/or a datum; and calculating the correction value based on the location of the vehicle and/or based on the datum, in addition to the determined fuel material property [for example, in the first interpretation, it is apparent from at least ¶ 0020-0026 that the alcohol compensated volume of fuel consumed is calculated, via the engine control module 30, based on the determined new alcohol percent value (e.g., “datum”); alternatively, for example, in the second interpretation, it is apparent from at least ¶ 0020-0026 that the alcohol compensated volume of fuel consumed is calculated, via the engine control module 30, based on the determined new fuel density value (e.g., “datum”); because identifying a location of the vehicle by a GPS sensor and identifying a datum are recited in the alternative, it is sufficient to address one of the claimed alternatives; because based on the location of the vehicle and based on the datum are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 7, Carr teaches the method according to claim 1, wherein the determination of the corrected fuel consumption by the correction value is performed continuously (apparent from at least ¶ 0023).

With respect to claim 8, Carr teaches the method according to claim 1, wherein the determination of the corrected fuel consumption is carried out at regular time intervals or at specific events (apparent from at least ¶ 0023; because at regular time intervals and at specific events are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 10, Carr teaches a control unit for determining a fuel consumption of a fuel of a vehicle, the control unit being configured to: determine a basic fuel consumption based on a consumption-dependent variable and based on a standard value of a fuel material property; determine a corresponding fuel material property of the fuel used by the vehicle to obtain a determined fuel material property, the corresponding fuel material property of the fuel used by the vehicle corresponding to the fuel material property provided in the determination of the basic fuel consumption; calculate a correction value based on the determined fuel material property; and determine a corrected fuel consumption as the fuel consumption of the fuel based on the determined basic fuel consumption and the correction value (apparent from at least Figs. 1-3 in view of at least ¶ 0014 & 0017-0026, and as discussed by at least claim 1).

With respect to claim 11, Carr teaches the method according to claim 1, wherein the control unit is part of an On Board Fuel Consumption Monitoring System (OBFCM system) [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim a containing recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and the claim phrase “wherein the control unit is part of an On Board Fuel Consumption Monitoring System (OBFCM system)” appears to merely refer to the preamble recitation of intended use or purpose “A method, performed by a control unit (30), for determining a fuel consumption of a fuel of a vehicle” of claim 1 without requiring additional step(s) to be performed or without further defining any previously introduced step(s) of the claimed method, and merely indicates the manner in which the claimed “control unit” is intended to be employed, such that the claim phrase “wherein the control unit is part of an On Board Fuel Consumption Monitoring System (OBFCM system)” does not appear to necessarily further limit the claimed method and does not appear to be germane to patentability of the claimed method; nevertheless, apparent from at least Figs. 1-3].

With respect to claim 12, Carr teaches the method according to claim 1, wherein once the corrected fuel consumption is determined, the corrected fuel consumption is displayed to a driver of the vehicle as the fuel consumption of the fuel, so that the driver can adjust driving behavior [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim a containing recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and no part of the claim phrase “wherein once the corrected fuel consumption is determined, the corrected fuel consumption is displayed to a driver of the vehicle as the fuel consumption of the fuel, so that the driver can adjust driving behavior” appears to necessarily require additional step(s) to be performed or further defining any previously introduced step(s) of the claimed method, such that the claim phrase “wherein once the corrected fuel consumption is determined, the corrected fuel consumption is displayed to a driver of the vehicle as the fuel consumption of the fuel, so that the driver can adjust driving behavior” does not appear to necessarily further limit the claimed method and does not appear to be germane to patentability of the claimed method; nevertheless, as discussed by at least ¶ 0020 in view of at least ¶ 0004].

With respect to claim 13, Carr teaches the control unit according to claim 10, wherein the control unit is part of an On Board Fuel Consumption Monitoring System (OBFCM system) [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and a claim a containing recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and the claim phrase “wherein the control unit is part of an On Board Fuel Consumption Monitoring System (OBFCM system)” appears to merely refer to the preamble recitation “A control unit” of claim 11 without limiting the claimed “control unit” to a more particular structure, and merely indicates the manner in which the claimed “control unit” is intended to be employed, such that the claim phrase “wherein the control unit is part of an On Board Fuel Consumption Monitoring System (OBFCM system)” does not appear to necessarily further limit the claimed “control unit” and does not appear to be germane to patentability of the claimed “control unit”; nevertheless, apparent from at least Figs. 1-3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of U.S. Patent Application Publication No. 2008/0210138 to Hokuto et al. (hereinafter: “Hokuto”).
With respect to claim 5, Carr teaches the method according to claim 4; however, Carr appears to lack a clear teaching as to whether the identification of the fuel type comprises: identifying a chemical tracer in the fuel; and determining the fuel type based on the identified chemical tracer.
Hokuto teaches determining a fuel material property of a fuel used by a vehicle by identifying a chemical tracer in the fuel directly by a fuel sensor, and determining a fuel type based on the identified chemical tracer [as discussed by at least ¶ 0065, an alcohol sensor 161 (e.g., “fuel sensor”) is used to detect an alcohol concentration (e.g., “fuel material property”) in a gasoline-alcohol blended fuel based on a dielectric constant (e.g., “chemical tracer”)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Carr with the teachings of Hokuto, if even necessary, such that the identification of the fuel type comprises: identifying a chemical tracer in the fuel; and determining the fuel type based on the identified chemical tracer because Hokuto teaches a particular technique by which to quantify an alcohol percent value of a fuel via a fuel sensor that is able to be used in place of the generic technique by which the fuel sensor of Carr quantifies the alcohol percent value of the fuel, such that it is understood that modifying the method of Carr by replacing the generic technique of Carr with the particular technique of Hokuto would merely amount to a simple substitution of one known element (i.e., the particular technique of Hokuto) for another (i.e., the generic technique of Carr) to obtain predictable results (e.g., see: MPEP 2143_I_B).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carr alone.
With respect to claim 9, Carr teaches the method according to claim 1; however, Carr appears to lack a clear teaching as to whether the method further comprises: determining a share of renewable fuels in the fuel used by the vehicle and/or a greenhouse gas intensity of the fuel used by the vehicle based on the corrected fuel consumption and the determined fuel material property (because a share of renewable fuels in the fuel used by the vehicle and a greenhouse gas intensity of the fuel used by the vehicle are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Carr does, however, teach the method according to claim 1, where the method further comprises: determining an average fuel economy value based on the corrected fuel consumption and the determined fuel material property [as depicted by at least Fig. 3 and as discussed by at least ¶ 0022 & 0026, an updated average fuel economy value is determined based on the updated accumulated fuel consumed value (and therefore based on the new fuel density value and the new alcohol percent value)].
The examiner takes Official Notice (see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made that an amount of greenhouse gases emitted from a vehicle increases as a fuel economy of the vehicle decreases because less fuel burned by an internal combustion engine of the vehicle over a distance traveled by the vehicle means less greenhouse gases emitted from the vehicle, and the amount of greenhouse gases emitted from the vehicle decreases as the fuel economy of the vehicle increases because more fuel burned by the internal combustion engine of the vehicle over the same distance traveled by the vehicle means more greenhouse gases emitted from the vehicle, such that it was well-known and conventional at the time the invention was made that a greenhouse gas intensity of a vehicle is inversely correlated with the fuel economy of the vehicle. The examiner also takes Official Notice (see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to determine and quantify greenhouse gas emissions from a vehicle to evaluate environmental impact of operation of the vehicle and to evaluate compliance with environmental policies by governments. Applicant’s remarks filed 06/17/2022 did not traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action. Thus, the common knowledge or well-known in the art statements are taken to be admitted prior art because Applicant failed to traverse the examiner’s assertions of Official Notice (e.g., see: MPEP 2144.03_C). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Carr to further include determining a greenhouse gas intensity of the fuel used by the vehicle based on the average fuel economy value (and therefore based on the corrected fuel consumption and the determined fuel material property).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747